
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 208
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2009
			Mr. Rahall (for
			 himself, Mr. Mollohan, and
			 Mrs. Capito) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Education and
			 Labor
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  National Miner’s Day to celebrate and honor the contributions of miners and
		  encouraging the people of the United States to participate in local and
		  national activities celebrating and honoring the contributions of
		  miners.
	
	
		Whereas miners daily risk life and limb in their
			 labors;
		Whereas the foundations of civilization are constructed
			 from, advanced by, and sustained with, the materials procured with miner’s
			 sweat and blood;
		Whereas the miners of the United States have labored long
			 and hard over our country’s existence to make it the economically strong,
			 military secure Nation that it is today;
		Whereas miners and their families have achieved, provided,
			 and sacrificed so much for the betterment of their fellow Americans;
		Whereas the great mining tragedy at Monongah, West
			 Virginia, that occurred on December 6, 1907, is recognized to this day for
			 causing the greatest loss of lives in American industrial history;
		Whereas that tragedy helped to launch the national effort
			 to secure the safety and health of our miners that continues to this day;
			 and
		Whereas December 6 would be an appropriate date to observe
			 a National Miner’s Day: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of a National Miner’s Day to celebrate and honor the contributions
			 of miners; and
			(2)encourages the
			 people of the United States to participate in local and national activities
			 celebrating and honoring the contributions of miners.
			
